  Case: 1:21-cv-00004-SJD-KLL Doc #: 14 Filed: 04/21/21 Page: 1 of 1 PAGEID #: 64




                              IN THE UN ITED STA TES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OH IO
                                         WESTERN DIV ISION


Sean C. Black,

                 Plaintiff.
                                                        Case Number: I :2 1cv4
        VS.
                                                        Judge Susan J. Dlott
Hamilton County Clerk of Courts
and Justice Center.

                 Defendants.

                                                ORDER

       The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Karen L. Litkovitz filed on March 18, 202 1(Doc. 13), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired April I, 2021, hereby

ADOPTS said Report and Recommendations.

       Accordingly, plaintiff's complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

I 9 I 5(e)(2)(B). It is fu rther Ordered that plaintiff's pending motion for supplies (Doc. 3) is

DENIED.

       The Court certifies pursuant to 28 U.S.C. § 191 S(a) that an appea l of any Order adopting

this Report and Recommendation would not be taken in good faith and therefore denies plaintiff

leave to appeal infomw pauperis. Plaintiff remains free to apply to proceed informa pa11peris in

the Court of Appeals.

       IT IS SO ORDERED.

                                                       -~ ~.5:>&tv
                                                        Susan J. D1011
                                                        United States District Court
